--------------------------------------------------------------------------------


 
AGREEMENT FOR THE SALE OF SHAREs in A.R.J., A.S.
                 
MEDIA PARTNER, spol. s r.o.
     
AND
     
SALIS, s.r.o.
     
AND
     
CME MEDIA ENTERPRISES B.V.
     
AND
     
Ing. Milan Fiľo
     
AND
     
Mr. Ján Kováčik
         
31 October 2005




--------------------------------------------------------------------------------



CONTENTS
 
Clause
Page
       
1.
Interpretation
3
2.
Sale and Purchase
4
3.
Conditions Precedent
4
4.
Completion
6
5.
Pre-Completion
7
6.
Initial Consideration
8
7.
Deferred Consideration
8
8.
Loans and Guarantees
8
9.
Seller's Warranties
9
10.
Announcements and Confidentiality
9
11.
Notices
10
12.
Further Assurances
11
13.
Assignments
11
14.
Payments
11
15.
General
12
16.
Whole Agreement
12
17.
Governing Law and Jurisdiction
13
18.
Language
13
19.
Termination
13
20.
Amendments
13
       
Schedule
Page
     
1.
The Sellers
15
2.
The Company
16
3.
Warranties
17
 
Part 1
Warranties regarding pre-Completion activities
17
 
Part 2
Other Warranties
18
4.
Completion
26
 
Part 1
Sellers' Obligations
26
 
Part 2
Purchaser's Obligations
28
5.
Interpretation
29
       
Signatories
33

 

--------------------------------------------------------------------------------


  
THIS AGREEMENT is made on 31 October 2005:
 
BETWEEN:
 
(1)
MEDIA PARTNER, spol. s r.o., having its seat at Dolná No. 62, 974 01 Banská
Bystrica, Identification number 36 044 075, registered in the commercial
register of the District Court Banská Bystrica, section: Sro, insert No.: 6678/S
(MEDIA PARTNER), represented by its executive Mr. Ján Kováčik;

 
(2)
SALIS, s.r.o., having its seat at Oravská cesta No. 7, 010 01 Žilina,
Identification number 36 368 946, registered in the commercial register of the
District Court Žilina, section: Sro, insert No.: 10089/L (SALIS), represented by
its executive Ing. Milan Fiľo;

 
(each a Seller and together the Sellers); and
 
(3)
Ing. Milan Fiľo, birth number 670821/6636, residing at Poštová No. 528/9, 044 42
Rozhanovce;

 
(4)
Mr. Ján Kováčik, birth number 621204/6720, residing at Vydrovo no. 101, 976 52
Čierny Balog;

 

 
(the parties in (1) to (4) as the Obligors and each an Obligor); and

 
(5)
CME MEDIA ENTERPRISES B.V., registered in the commercial register of Chamber of
Commerce and Industries for Amsterdam, the Netherlands, whose registered office
is at Oostelijke Handelskade 1169, 1019 DN Amsterdam, the Netherlands (the
Purchaser), represented by Robert E. Burke, under power of attorney;

 
BACKGROUND:
 
(A)
The Sellers are owners of 66 per cent of the issued share capital of A.R.J.,
a.s., having its seat at Skuteckého 23, Banská Bystrica 974 01, Identification
number 36 379 921, registered in the commercial register of the District Court
Banská Bystrica, section: Sa, insert No.: 729/S (the Company).

 
(B)
The Sellers wish to sell and the Purchaser wishes to purchase 66 per cent of the
issued share capital of the Company free from any Encumbrance on the terms and
subject to the conditions set out in this agreement.

 
IT IS AGREED as follows:
 
1.
INTERPRETATION

 
1.1
In addition to terms defined elsewhere in this agreement, the definitions and
other provisions in Schedule 5 apply throughout this agreement, unless the
contrary intention appears.

 
1.2
In this agreement, unless the contrary intention appears, a reference to a
clause, sub-clause or schedule is a reference to a clause, sub-clause or
schedule of or to this agreement. The schedules form part of this agreement.

 
1.3
The headings in this agreement do not affect its interpretation.


3

--------------------------------------------------------------------------------


 
2.
SALE AND PURCHASE

 
2.1
Subject to the Conditions being satisfied or, where applicable, waived, each of
the Sellers shall sell and the Purchaser shall purchase those of the Shares set
opposite such Seller's name in column (B) of Schedule 1.

 
2.2
The Shares shall be sold free from all Encumbrances and together with all rights
attaching to them.

 
2.3
The consideration for the sale of the Shares shall be determined in accordance
with clause 6.

 
2.4
The Obligors acknowledge that the Purchaser enters into this agreement in
reliance on the representations, warranties and undertakings on the part of the
Obligors set out in this agreement.

 
2.5
Each Seller:

 

 
(a)
covenants with the Purchaser that it has the right to sell and transfer to the
Purchaser the ownership title in the Shares set opposite such Seller's name in
column (B) of Schedule1 on the terms set out in this agreement;

 

 
(b)
waives all rights of pre-emption which it may have (whether under the Company's
constitutional documents or otherwise) in respect of the transfer to the
Purchaser of the Shares or any of them; and

 

 
(c)
waives all rights of pre-emption which it may have (whether under the Company's
constitutional documents or otherwise) in respect of the transfer exclusively to
the Purchaser of any shares held by any other shareholder of the Company.

 
3.
CONDITIONS PRECEDENT

 
3.1
The sale and purchase of the Shares is conditional on:

 

 
(a)
the Purchaser giving notice to the Sellers that it is satisfied on inspection
and investigation as to:

 

 
(i)
the financial, contractual and taxation position of the Company;

 

 
(ii)
the title of the Company to its respective assets (including the title of the
Company to the Participation interest in Markíza); and

 

 
(b)
either:

 

 
(i)
the PMU notifying the Purchaser and the Sellers that the Transaction or any
matter arising from it is not subject to its approval; or

 

 
(ii)
it being established, in terms satisfactory to the Purchaser, that the PMU does
not intend to refer the Transaction or any matter arising from it to the
European Commission under Article 22(1) of Council Regulation (EC) No.139/2004
(the Regulation), or if such referral is made by the PMU, that the European
Commission will not examine the Transaction or any matter arising from it under
Article 22(3) of the Regulation; and notice of clearance by the PMU of the
Transaction and any associated obligations which may require clearance being
delivered to the Purchaser;

 

 
(c)
the Purchaser having received from the Sellers or from Markíza a certified copy
of a resolution of the Council consenting to the transfer of the Participation
Interest 1 from the Company to MEDIA INVEST pursuant to article 54/1(c) of the
Broadcasting Act;


4

--------------------------------------------------------------------------------


 

 
(d)
the Purchaser having received from the Sellers a certified copy of a
participation interest transfer agreement regarding the transfer the
Participation Interest 1 in Agreed Form duly executed by the Company and MEDIA
INVEST;

 

 
(e)
the Purchaser having received from the Sellers a certified copy of a
participation interest transfer agreement regarding the transfer of the 50%
participation interest of Mr. Ján Kováčik in MEDIA INVEST to Ing. Milan Fiľo in
the Agreed Form duly executed by Mr. Ján Kováčik and Ing. Milan Fiľo;

 

 
(f)
the Purchaser having received a certified copy of an Amendment No. 2 to the
Agreement on coordinated procedure in Agreed Form executed by the relevant
parties, an agreement for the termination of the Agreement on coordinated
procedure in Agreed Form executed by the relevant parties and an agreement in
relation to Media Invest and Markíza in Agreed Form executed by the Purchaser,
Ing. Milan Fiľo, Mr. Ján Kováčik, and MEDIA INVEST ;

 

 
(g)
the Purchaser having received copies of waivers of the Company's shareholders of
their rights of pre-emption under the Company's articles in respect of the
transfer to Mr Pavol Rusko of the Rusko Shares from Mediapro;

 

 
(h)
the Purchaser having received a certified copy of an agreement entered into
between the Company's shareholders in which the Company's shareholders waive all
their rights of pre-emption under the Company's articles in respect of the
transfer to the Purchaser of the entire share capital in the Company;

 

 
(i)
the Purchaser having received share certificates representing the Rusko Shares
duly endorsed for the benefit of the Purchaser;

 

 
(j)
the Purchaser having received from the Sellers a confirmation on the Completion
Date that:

 

 
(i)
there are no pending or threatened actions or proceedings by or before any court
or other governmental body or agency which shall seek to restrain, prohibit or
invalidate the Transaction;

 

 
(ii)
the Sellers' Warranties are true and accurate; and

 

 
(iii)
no event or circumstance has occurred or is likely to occur that constitutes a
Material Adverse Effect.

 
3.2
The Purchaser may waive all of the Conditions above (either in whole or in part)
at any time by giving notice to the Sellers. Any such waiver is without
prejudice to Purchaser's right to compensation in respect of a breach of any
covenant or inaccuracy of any Warranty, as otherwise provided in this agreement.

 
3.3
Each party shall use all reasonable endeavours to procure (so far as it is so
able to procure) that each of the Conditions is satisfied on or before 30
January 2006 (or such later date as may be agreed by the parties)(the Long Stop
Date). If the Conditions are not satisfied, or waived in accordance with the
preceding sub-clause, on or before the Long Stop Date:

 

 
(a)
except for this sub-clause, clauses 1, clauses 9 to 17 and the provisions of
Schedule 5, all the provisions of this agreement shall lapse and cease to have
effect; but

 

 
(b)
neither the lapsing of those provisions nor their ceasing to have effect shall
affect any accrued rights or liabilities of any party in respect of damages for
non-performance of any obligation under this agreement falling due for
performance prior to such lapse and cessation.


5

--------------------------------------------------------------------------------


 
3.4
Immediately after, in the opinion of the Purchaser (acting reasonably), the
Conditions set out in sub-clauses (3.1(a) to 3.1(i)(save for 3.1(j) which is to
be satisfied or waived on the Completion Date) have been satisfied or waived (to
the extent not fulfilled), the Purchaser shall notify the Sellers of this fact
in writing.

 
3.5
Each party shall promptly inform the other parties in writing about any relevant
matters in relation to, and shall keep the other parties informed in writing of,
the progress to completion of all items required for the Completion and any
material impediments or delays or of the existence or occurrence of any
conditions that may adversely affect the occurrence of Completion. Each party
shall provide each other party with all information which each other party shall
reasonably request in writing in order to determine that that party has complied
with its obligations under sub-clause 3.3.

 
3.6
The party which is obliged to provide a document shall provide to the other
party a certified copy of each document required pursuant to sub-clause 3.1 as
and when obtained.

 
4.
COMPLETION

 
4.1
Completion shall take place at the offices of the Purchaser's Counsel at
10.00 a.m. on the third Business Day after the date on which the last of the
Conditions to be satisfied or waived in accordance with the preceding clause is
satisfied or so waived (or at such other place, at such other time and/or on
such other date as the parties may agree).

 
4.2
At Completion:

 

 
(a)
the Obligors shall observe and perform the provisions of Part 1 of Schedule 4;
and

 

 
(b)
the Purchaser shall observe and perform the provisions of Part 2 of Schedule 4.

 
4.3
If for any reason the provisions of Part 1 of Schedule 4 are not fully observed
and performed as contemplated by clauses 4.1 and 4.2, the Purchaser may elect
(in addition and without prejudice to all other rights or remedies available to
it) not to complete the purchase of the Shares or to fix a new time and date for
Completion by, in either case, giving notice to the Obligors. In particular, the
Purchaser shall not be obliged to complete the purchase of any of the Shares
unless the purchase of all the Shares is completed simultaneously in accordance
with this agreement.

 
4.4
If the Purchaser elects not to complete the purchase of the Shares under the
preceding sub-clause:

 

 
(a)
except for this sub-clause, clauses 9 to 17 and the provisions of Schedule 5,
all the provisions of this agreement shall lapse and cease to have effect;

 

 
(b)
neither the lapsing of those provisions nor their ceasing to have effect shall
affect any accrued rights or liabilities of any party in respect of damages for
non-performance of any obligation falling due for performance prior to such
lapse and cessation; and

 

 
(c)
the Obligors shall:

 

 
(i)
compensate the Purchaser for all costs, charges and expenses incurred by it in
connection with the negotiation, preparation and entering into of this agreement
and in discharging its obligations under it; and


6

--------------------------------------------------------------------------------


 

 
(ii)
pay to the Purchaser a contractual penalty in the amount equal to 10% of the
Consideration (this is without prejudice to any other remedy available to the
Purchaser, including the Purchaser's ability to claim damages exceeding the
amount of the contractual penalty).

 
5.
PRE-COMPLETION

 
5.1
Access

 
Pending Completion the Obligors shall:
 

 
(a)
procure that the Purchaser, its agents and advisors are given full access to the
books and records of the Company during normal business hours on any Business
Day and on reasonable notice to the Sellers;

 

 
(b)
provide such information regarding the Company which is available to the Sellers
as the Purchaser may reasonably require in order to carry our the inspection and
investigation envisaged under clause 3.1(a); and

 

 
(c)
provide such other co-operation to the Purchaser, its agents and advisers as
they may reasonably require in each case to enable them to obtain information
about the operations of the Company, including its financial, legal, and trading
status.

 
5.2
Notice of any change

 

 
(a)
Each of the Sellers shall immediately send a notice to the Purchaser in writing
of any matter or thing which arises or becomes known to it before Completion
which:

 

 
(i)
is likely to constitute (or would after the lapse of time constitute) a
misrepresentation or a breach of any of the other obligations on its part under
this agreement or makes any Warranty of it incorrect or misleading; or

 

 
(ii)
would mean that any of its Warranties would be incorrect or misleading at
Completion.

 

 
(b)
Any such notice must specify that matter or circumstance in reasonable detail
and set out such other facts as the Purchaser deem necessary specifying that
matter or circumstance in reasonable detail.

 
5.3
Brand rights

 

 
(a)
From the signing of this agreement, the Obligors shall exercise all rights and
powers available to them so as to procure that neither they nor their Related
Persons nor any third parties shall use the logo or word "Markíza" or similar,
and shall ensure that Markíza has exclusive and full rights and use of the logo
or word "Markíza" and any similar word, name or mark, except as agreed in any
licence agreement entered into between STS and any third party.

 

 
(b)
For avoidance of any doubt, the Obligors shall procure that:

 

 
(i)
from the Completion Date the company TV TIP, a.s. Bratislava, Identification
No.: 35 728 426 will not use the logo, trade name or word "Markíza" or similar
on its weekly magazine “Markíza” or on any of its other products, except as
agreed in any licence agreement entered with STS, which shall be entered into
prior to 31 December 2005 at standard market conditions;


7

--------------------------------------------------------------------------------


 

 
(ii)
prior to the Completion Date the company TV TIP, a.s. Bratislava, Identification
No.: 35 728 426 will not be sold to any third party other than the Purchaser.

 

 
(c)
If any of the Obligors breach any of their obligation set out in this clause
5.3, the Obligors shall pay to the Purchaser a contractual penalty of SKK
3,000,000 for each breach.

 
6.
INITIAL CONSIDERATION AND DEFERRED CONSIDERATION

 
6.1
The initial consideration for the sale of the Shares shall be € 7,000,000.

 
6.2
The Initial Consideration is, under clause 4 and Schedule 4, to be paid to the
Sellers on Completion. Each Seller shall on Completion be entitled to that
amount of the Initial Consideration set against its name in column (C) of
Schedule 1.

 
6.3
As further consideration for the sale of the Shares, the Sellers shall (subject
to the terms of this agreement) be entitled to a sum up to SKK 78,000,000 (the
Deferred Consideration) as follows:

 

 
(a)
Mr. Ján Kováčik shall be entitled to a part of the Deferred Consideration in the
amount of SKK 60,000,000; and

 

 
(b)
Ing. Milan Fiľo shall be entitled to a part of the Deferred Consideration:

 

 
(i)
in the amount of SKK 10,000,000; and

 

 
(ii)
in the amount equal to the amount that will be available as free cash on the
bank account of the Company at the Completion Date, only up to SKK 8,000,000.

 
6.4
The Deferred Consideration shall be paid to the Sellers on or before 31 May
2006.

 
7.
LOANS AND GUARANTEES

 
7.1
The parties acknowledge that the Consideration for the Shares has been agreed on
the basis that:

 

 
(a)
no indebtedness of any kind (whether or not presently payable) is owed by the
Company to any Obligor (or any Related Person to any Obligor) other than the
indebtedness shown in the accounting records of the Company that shall be repaid
in full by the Company at the Completion; and

 

 
(b)
all indebtedness of any kind owed by any Obligor (or any Related Person to any
Obligor) to the Company (whether or not presently payable) is repaid in full by
each Obligor or such Related Person to the Company on Completion.

 
7.2
The Obligors shall procure that on or before Completion all indebtedness due
from any Obligor (or any Related Person to any Obligor) to the Company is
satisfied in full. If it is established at any time after Completion that any
indebtedness of any kind (whether or not presently payable) was owing at
Completion by any Obligor (or any Related Person to any Obligor) to the Company,
contrary to the basis stated above, then each Obligor shall procure that such
indebtedness is immediately paid in full.

 
7.3
The Obligors shall procure that on Completion the Company is released from all
guarantees and indemnities given by the Company. The Obligors shall procure that
on Completion all indebtedness owing immediately before Completion from either
Obligor (or any Related Person to any Obligor) to the Company is or has been
satisfied in full together with all interest accruing on it up to (but
excluding) Completion.


8

--------------------------------------------------------------------------------


 
8.
SELLER'S WARRANTIES

 
8.1
The Sellers represent and warrant to the Purchaser that each of the statements
set out:

 

 
(a)
in Part 1 of Schedule 3 will at Completion be true, accurate and not misleading;
and

 

 
(b)
in Part 2 of Schedule 3 is at the date of this agreement and will at Completion
be true, accurate and not misleading.

 
8.2
Each of the Warranties is separate and independent and, except as expressly
provided to the contrary in this agreement, is not limited by reference to any
other Warranty.

 
8.3
None of the Warranties shall, and the Purchasers' ability to make any claim
under this agreement shall not, be treated as waived, qualified or otherwise
affected by any actual knowledge or any knowledge imputed to the Purchaser or
its agents and advisers, including any knowledge resulting from any due
diligence investigation carried out by or on behalf of the Purchaser before
Completion or which the Purchaser has or obtains otherwise than in pursuance of
its rights under this agreement.

 
8.4
Without prejudice to any other remedy available to the Purchaser or its ability
to claim damages on any basis which is available to it by reason of any of the
Warranties being untrue or misleading or being breached, the Obligors will,
under section 725 et seq. of the Commercial Code, indemnify the Purchaser in
respect of all liabilities (including costs, damages or losses, fees and
expenses) that the Purchaser may suffer resulting from or in connection with any
of the Warranties being breached, untrue or misleading, and for any breach by
any of the Obligors of any of their obligations under this agreement, including
an amount equal to any deficiency or liability of the Company which arises from
any of the Warranties being breached, untrue or misleading and which would not
have existed or arisen if the Warranty in question had not been breached, untrue
or misleading.

 
8.5
For the purposes of clause 8.4 the parties confirm that:

 

 
(a)
the Obligors have requested the Purchaser to rely on the Warranties being true
and accurate as of the date when made or deemed to be made and on the Obligors'
promise to comply with all their obligations in this agreement and the Purchaser
has not been obliged to make such reliance; and

 

 
(b)
section 728 of the Commercial Code does not apply to the Purchaser under this
clause.

 
9.
ANNOUNCEMENTS AND CONFIDENTIALITY

 
9.1
No party shall make or permit any person connected with it to make any
announcement concerning this sale and purchase or any ancillary matter before,
on or after Completion except as required by law or any competent regulatory
body or with the prior written approval of the other parties, such approval not
to be unreasonably withheld or delayed.

 
9.2
The Purchaser:

 

 
(a)
shall keep confidential all information provided to it by Sellers which relates
to the Sellers; and


9

--------------------------------------------------------------------------------


 

 
(b)
if after Completion, the Company holds confidential information relating to
Sellers, shall keep that information confidential and, to the extent reasonably
practicable, shall return that information to the relevant Seller or destroy it.

 
9.3
Each Obligor shall and shall procure that:

 

 
(a)
any person connected with it from time to time shall keep confidential all
information provided to it by or on behalf of the Purchaser or otherwise
obtained by or in connection with this agreement which relates to any member of
the Purchaser; and

 

 
(b)
if after Completion an Obligor holds confidential information relating to the
Company, it shall keep that information confidential and, to the extent
reasonably practicable, shall return that information to the Purchaser or
destroy it.

 
9.4
Nothing in this clause prevents any confidential information being disclosed:

 

 
(a)
with the written approval of the other parties, which in the case of any
announcement shall not to be unreasonably withheld or delayed; or

 

 
(b)
to the extent required by law or any competent regulatory body, but a party
required to disclose any confidential information shall promptly notify the
other parties, where practicable and lawful to do so, before disclosure occurs
and co-operate with the other parties regarding the timing and content of such
disclosure or any action which the other parties may reasonably elect to take to
challenge the validity of such requirement.

 
9.5
Nothing in this clause prevents disclosure of confidential information by any
party:

 

 
(a)
to the extent that the information is in or comes into the public domain other
than as a result of a breach of any undertaking or duty of confidentiality by
that party/any person; or

 

 
(b)
to that party's professional advisers, auditors or bankers, but before any
disclosure to any such person the relevant party shall procure that he is made
aware of the terms of this clause and shall use its best endeavours to procure
that each such person adheres to those terms as if he were bound by the
provisions of this clause.

 
10.
NOTICES

 
10.1
Any notice or other formal communication given under this agreement (which
includes fax, but not email) must be in writing and may be delivered in person,
or sent by post or fax to the party to be served at its address appearing in
this agreement as follows:

 
(a)
to the Obligors at:
(b)
to the Purchaser at:
 
MEDIA PARTNER, spol. s r.o.
     
Skuteckého 23
 
71-91 Aldwych
 
974 01 Banská Bystrica
     
and
 
London WC2B 4HN
 
SALIS, spol. s r.o.
     
Bystrická cesta 13
 
United Kingdom
 
03401 Ružomberok
     
MEDIA PARTNER: 02/48700049
 
Fax: +44 20 7430 5403
 
SALIS: 044/4324734
     
marked for the attention of:
 
marked for the attention of General Counsel,
 
MEDIA PARTNER: Ján Kováčik
     
SALIS: Ing. Milan Fiľo
   



10

--------------------------------------------------------------------------------


 
or at any such other address or fax number of which it shall have given notice
for this purpose to the other parties under this clause. Any notice or other
communication sent by post shall be sent by prepaid recorded delivery post or by
prepaid airmail (if the country of destination is not the same as the country of
origin).
 
10.2
Any notice or other communication shall be deemed to have been given:

 

 
(a)
if delivered, on the date of delivery; or

 

 
(b)
if sent by post, on the second Business Day after it was put into the post; or

 

 
(c)
if sent by fax, on the date of transmission, if transmitted before 3.00 p.m.
(local time at the country of destination) on any Business Day, and in any other
case on the Business Day following the date of transmission.

 
10.3
In proving the giving of a notice or other communication, it shall be sufficient
to prove that delivery was made or that the envelope containing the
communication was properly addressed and posted by prepaid recorded delivery
post or by prepaid airmail or that the fax was properly addressed and
transmitted, as the case may be.

 
11.
FURTHER ASSURANCES

 
11.1
On or after Completion each Obligor shall, at its own cost and expense, execute
and do (or procure to be executed and done by any other necessary party) all
such documents, acts and things as the Purchaser may from time to time require
in order to acquire the Shares or as otherwise may be necessary to give full
effect to the Transaction Documents.

 
11.2
In relation to the Company, the Obligors shall procure the convening of all
meetings, the giving of all waivers and consents and the passing of all
resolutions as are necessary under statute, its constitutional documents or any
agreement or obligation affecting it to give effect to the Transaction
Documents.

 
12.
ASSIGNMENTS

 
12.1
None of the rights or obligations under this agreement may be assigned or
transferred without the prior written consent of all the parties.

 
13.
PAYMENTS

 
13.1
Unless otherwise expressly stated (or as otherwise agreed in the case of a given
payment), each payment of Initial Consideration to be made under this agreement
shall be made in EURO and each other payment in SKK by transfer of the relevant
amount into the relevant account on or before the date the payment is due for
value on that date. The relevant account for a given payment is:

 

 
(a)
if that payment is to the Sellers, to each account of the Sellers at:


11

--------------------------------------------------------------------------------


 
MEDIA PARTNER
     
bank:
Tatra banka, a.s., Bratislava
   
sort code:
IBAN CODE: SK8611000000002621704480
   
account number:
2621704480/1100, SWIFT: TATRSKBX
   
SALIS
     
bank:
Tatra banka, a.s., Bratislava
   
sort code:
IBAN CODE: SK1711000000002620111042
   
account number:
2620111042/1100, SWIFT: TATRSKBX

 
or such other account as the Sellers shall, not less than three Business Days
before the date that payment is due, have specified by giving notice to the
Purchaser for the purpose of that payment; and
 

 
(b)
if that payment is to the Purchaser, the account as the Purchaser shall, not
less than three Business Days before the date that payment is due, have
specified by giving notice to the Sellers for the purpose of that payment.

 
13.2
If a party defaults in the payment when due of any sum payable under this
agreement, it shall pay interest on that sum from the date on which payment is
due until the date of actual payment (as well after as before judgment) at an
annual rate of 1.0 per cent. above the one (1) month EURIBOR rate valid on the
first day of default and each monthly anniversary thereof, which interest shall
accrue from day to day and be compounded monthly.

 
13.3
If either Obligor is required by law to make a deduction or withholding in
respect of any sum payable under this agreement, such Obligor shall, at the same
time as the sum which is the subject of the deduction or withholding is payable,
make a payment to the Purchaser of such additional amount as shall be required
to ensure that the net amount received by the Purchaser will equal the full
amount which would have been received by it had no such deduction or withholding
been required to be made.

 
14.
GENERAL

 
14.1
Each of the obligations, Warranties and undertakings set out in this agreement
(excluding any obligation which is fully performed at Completion) shall continue
in force after Completion and shall not be affected by the waiver of any
Condition or any notice given by the Purchaser in respect of any Condition.

 
14.2
Where any obligation, representation, warranty or undertaking in this agreement
is expressed to be made, undertaken or given by the Sellers or the Obligors,
they shall be jointly and severally responsible in respect of it.

 
14.3
The Purchaser may release or compromise in whole or in part the liability of
either of the Obligors under this agreement or grant any time or indulgence to
that Obligor without affecting the liability of the other Obligor.

 
14.4
Except as otherwise expressly provided in this agreement each party shall pay
the costs and expenses incurred by it in connection with the entering into and
completion of this agreement.

 
15.
WHOLE AGREEMENT

 
15.1
This agreement and the Transaction Documents to which the Obligors or the
Sellers are party contains the whole agreement between the parties relating to
the transactions contemplated by this agreement and supersede all previous
agreements, whether oral or in writing, between the parties relating to these
transactions.


12

--------------------------------------------------------------------------------


 
15.2
Each party acknowledges that in agreeing to enter into this agreement it has not
relied on any representation, warranty, collateral contract or other assurance
(except those set out in this agreement or any Transaction Document) made by or
on behalf of the other party before the entering into of this agreement. Each
party waives all rights and remedies which, but for this sub-clause, might
otherwise be available to it in respect of any such representation, warranty,
collateral contract or other assurance.

 
16.
GOVERNING LAW AND JURISDICTION

 
16.1
This agreement is governed by Slovak law. This agreement is governed by the
provisions of the Commercial Code, save for those disapplied or modified by this
agreement.

 
16.2
Each of the parties agrees that the application of any provision of Slovak law
that is not of a strictly mandatory nature is expressly excluded to the extent
that it could alter the meaning or purpose of any provision of this agreement.

 
16.3
Any dispute arising out of or in connection with this agreement (including any
question regarding its existence, validity, binding effect or termination) shall
be referred to, and finally resolved in arbitration proceedings conducted under
the Rules of Arbitration of the ICC (the Rules). The Rules are deemed to be
incorporated by reference into this agreement. The tribunal shall consist of
three arbitrators who shall be appointed by the parties in writing (pursuant to
the Rules), or if they fail to do so, within 21 days of the day when any of the
parties requested the dispute to be resolved by arbitration, by one arbitrator
appointed pursuant to the Rules. The place of any such arbitration shall be
Vienna and the language of proceedings English. The parties will be bound by any
resulting arbitral award.

 
16.4
For the purposes of this clause, in respect of any dispute between the Sellers
(or the Obligors) on the one hand, and the Purchaser on the other, the Sellers
(or the Obligors) shall at the request of the Purchaser be obliged to act as one
party in any proceedings, and shall not institute multiple proceedings in
respect of the dispute. In respect of any dispute between the Obligors that does
not involve the Purchaser as a party, the Obligors may act individually.

 
17.
LANGUAGE

 
This agreement is executed in two language versions, one in the Slovak language
and one in the English language. All notices, demands, requests, statements,
certificates or other documents or communications under this agreement shall be
in English unless otherwise agreed. In the case of any inconsistency or
discrepancy between the Slovak version and the English version of this
agreement, the English version shall prevail.
 
18.
TERMINATION

 
This agreement cannot be terminated or rescinded otherwise than in accordance
with clause 3.3 or 4.3.
 
19.
AMENDMENTS

 
This agreement may be only amended by written amendments executed by all
parties. Save as provided otherwise in this agreement, the same shall apply to
waivers of rights under this agreement.
 
AS WITNESS this agreement has been signed by the parties (or their duly
authorised representatives) on the date stated at the beginning of this
agreement.

13

--------------------------------------------------------------------------------



SCHEDULE 1
 
THE SELLERS
 


(A)
(B)
(C)
Name of Seller
Number of Shares (including serial numbers if Shares are registered shares)
Cash Consideration (€)
MEDIA PARTNER, spol. s r.o.
13,500 ordinary shares, each with a nominal value of SKK 1,000: series: A
numbers of shares 0851-1000, series: B numbers of shares 75651-89000, issued as
two global shares replacing shares.
€3,500,000
SALIS, s.r.o.
45,900 ordinary shares, each with a nominal value of SKK 1,000: series: A
numbers of shares 0001-0510, series: B numbers of shares 00001-45390, issued as
two global shares replacing shares.
€3,500,000


14

--------------------------------------------------------------------------------


 
SCHEDULE 2
 
THE Company
 


Company name:
A.R.J., a.s.
   
Identification number:
36 379 921
   
Registered office:
Skuteckého 23, Banská Bystrica 974 01
   
Date of incorporation:
14 April 1998
   
Legal form:
joint-stock company
   
Board of Directors:
Ján Kováčik, member
 
Ing. Milan Fiľo, chairman
 
Ing. František Vizváry, member
   
Acting on behalf of the Company:
All directors together
   
Registered capital:
SKK 90,000,000
   
Number, type, kind and nominal value of shares:
90,000 issued, registered, ordinary shares (in Slovak "na meno"), in
certificated form (in Slovak "listinné"), series: A numbers of shares 0001-1000,
series: B numbers of shares 00001-89000, each with nominal value of SKK 1,000
each, issued as 6 global share certificates replacing the shares
Supervisory Board:
Stanislav Pavlík - chairman
 
Ing. Milan Varchola - member
 
Ing. Miroslav Vajs - member



15

--------------------------------------------------------------------------------



SCHEDULE 3
 
WARRANTIES
 
PART 1
 
WARRANTIES REGARDING PRE-COMPLETION ACTIVITIES
 
After the execution of this agreement and prior to Completion, the Company has
not made any of the following decisions without the prior written consent of the
Purchaser:
 
(a)
incur any expenditure exceeding EURO 5,000 and incur any expenditure in relation
to Taxation exceeding EURO 13,000; or

 
(b)
except for the transfer of the Participation Interest 1 by the Company to MEDIA
INVEST under the Transaction Documents, dispose of or create any Encumbrance in
respect of any part of its assets (including the Participation Interest or any
part of it); or

 
(c)
borrow any money or make any payments out of or drawings on its bank account(s);
or

 
(d)
except as contemplated under the Transaction Documents, enter into any contract
or commitment, or:

 

 
(i)
make or prepay any loan; or

 

 
(ii)
fail to observe and perform any term or condition of, or waive any rights under,
any contract or arrangement; or

 

 
(iii)
contravene any statute, order, regulation or the like; or

 

 
(iv)
do or omit to do anything which might result in the termination, revocation,
suspension, modification or non-renewal of any licence or consent held by it or
the Markíza Licence; or

 

 
(v)
grant any power of attorney; or

 
(e)
declare, make or pay any dividend or other distribution or do or allow to be
done anything which renders its financial position less favourable than at the
date of this agreement; or

 
(f)
grant, issue or redeem any mortgage, charge, debenture or other security or give
any guarantee or indemnity; or

 
(g)
employ any person; or

 
(h)
create, issue, purchase or redeem any class of share or loan capital; or

 
(i)
except as contemplated under the Transaction Documents, pass any resolution of
its shareholders, whether in general meeting or otherwise; or

 
(j)
form any subsidiary or acquire shares in any company or participate in, or
terminate any participation in, any partnership or joint venture; or

 
(k)
agree, conditionally or otherwise, to do any of the foregoing; or

 
(l)
in any other way depart from the ordinary course of its day-to-day trading.


16

--------------------------------------------------------------------------------


 
PART 2
 
OTHER WARRANTIES
 
1.
GENERAL

 
1.1
Accuracy of recitals and schedules

 
The particulars relating to the Company and the Shares set out in the schedules
to this agreement are true and accurate and there have been made no further
filings or actions that would change or amend the facts stated therein.
 
1.2
Capacity and consequences of sale

 
(a)
Each Obligor has the requisite capacity, power and authority to enter into and
to perform this agreement.

 
(b)
This agreement and all other documents to be entered into by the Obligors in
connection with this agreement will, when executed, constitute binding
obligations on each Obligor in accordance with their respective terms.

 
(c)
The signature of and the compliance with the terms of this agreement does not
and will not:

 

 
(i)
conflict with or constitute a default under any provision of:

 

 
(A)
any agreement or instrument to which any Obligor or the Company is a party;

 

 
(B)
the constitutional and corporate documents of the Company, except that as of the
of this agreement the Obligors has not obtained waivers of pre-emption rights of
other shareholders under the articles of association of the Company to the
transaction under this agreement, which waivers the Obligors will however obtain
by Completion;

 

 
(C)
any order, judgment, decree or regulation or any other restriction of any kind
by which any Obligor or the Company is bound; or

 

 
(ii)
relieve any other party to a contract with the Company of its obligations or
enable that party to vary or terminate its rights or obligations under that
contract;

 

 
(iii)
result in the creation or imposition of any Encumbrance on any of assets of the
Company (including the Participation Interest in Markíza) or the repayment of
any indebtedness of the Company.

 
(d)
No announcements, consultations, notices, reports or filings are required to be
made in connection with the transactions contemplated by this agreement and no
consents, approvals, registrations, authorisations or permits are required to be
obtained by the Sellers or the Company in connection with the execution and
performance of this agreement.

 
1.3
Constitutional and corporate documents

 
(a)
The Company has been duly incorporated and properly formed, and is validly
existing under the laws of the jurisdiction of its incorporation.


17

--------------------------------------------------------------------------------


 
(b)
The list of shareholders and other statutory books and registers of the Company
have been properly kept and no notice or allegation that any of them is
incorrect or should be rectified has been received.

 
(c)
All returns, resolutions and other documents which the Company is required by
law to file with or deliver have been correctly made up and duly filed or
delivered.

 
(d)
The copies of the constitutional and corporate documents of the Company which
have been given to the Purchaser or its advisers are true and accurate and
complete, and have not been breached.

 
1.4
Ownership of the Shares

 
(a)
The Sellers are the sole owners of those of the Shares set opposite such
Seller's name in column (B) of Schedule 1 and have full power, right and
authority to transfer them to the Purchaser.

 
(b)
The Shares constitute 66% of the entire issued share capital of the Company.

 
(c)
The Shares have been validly issued as global shares and are fully paid up. The
paid up capital has not been repaid.

 
(d)
No person is entitled or has claimed to be entitled to require the Company to
issue any share either now or at any future date and whether contingently or
not.

 
(e)
There is no Encumbrance on, over or affecting any of the Shares, nor is there
any commitment to give or create any of the foregoing, and no person has claimed
to be entitled to any of the foregoing. There are no outstanding depositary
receipts in relation to the Shares.

 
1.5
Subsidiaries, associations and branches

 
The Company:
 

 
(a)
does not hold, nor has it agreed to acquire, any interest of any other company
(except for the Participation Interest in Markíza);

 

 
(b)
is not, nor has it agreed to become, a member of any partnership (whether
incorporated or unincorporated) or other unincorporated association, joint
venture or consortium (other than recognised trade associations); and

 

 
(c)
does not have any branch or any permanent establishment.

 
1.6
Insolvency

 
The Company:
 

 
(a)
is not, or is not deemed for the purposes of any law to be, unable to pay its
debts as they fall due or insolvent;

 

 
(b)
has not admitted its inability to pay its debts as they fall due;

 

 
(c)
has not suspended making payments on any of its debts or announces an intention
to do so;

 

 
(d)
has not begun negotiations with any creditor for the rescheduling of any of its
indebtedness;

 

 
(e)
has not had any step taken with a view to a moratorium or a composition,
assignment or similar arrangement with any of its creditors;


18

--------------------------------------------------------------------------------


 

 
(f)
has not had a meeting of its shareholders, directors or other officers convened
for the purpose of considering any resolution for, to petition for or to file
documents with a court for, its winding-up, administration or dissolution or
passed any such resolution;

 

 
(g)
has not had any person present a petition, or file documents with a court, for
its bankruptcy, composition, winding-up or dissolution;

 

 
(h)
has not had an order for its bankruptcy, composition, winding-up, administration
or dissolution made;

 

 
(i)
has not had any liquidator, trustee in bankruptcy or composition, or similar
officer appointed in respect of it or any of its assets; and

 

 
(j)
has had any other analogous step or procedure taken in any jurisdiction, or
should have taken any step mentioned above but has not done so.

 
1.7
Ownership of assets

 
The Company does not own any assets other than those assets that are shown in
accounting records of the Company.
 
1.8
Specific Warranties on the sale of Participation Interest 1

 
The disposal by the Company of the Participation Interest 1:
 

 
(a)
has not been done in circumstances where the consideration actually received or
receivable for the disposal is less than or exceeds the consideration which
could be deemed to have been received for tax purposes;

 

 
(b)
could not be viewed as tax avoidance or tax evasion by a tax authority;

 

 
(c)
could not result in the Company liability to make any payment of Taxation; and

 

 
(d)
could not be capable of being set aside, challenged, reversed, voided or
affected in whole or in part by any creditor of the Company or any third party
(whether in bankruptcy, composition, liquidation or any similar proceedings or
otherwise).

 
1.9
Vulnerable prior transactions

 
There has been no transaction pursuant to or as a result of which (i) any of the
Shares or (ii) any asset owned, purportedly owned or otherwise held by the
Company is liable to be transferred or re-transferred to another person or which
gives or may give rise to a right of compensation or other payment in favour of
another person under the law of any relevant jurisdiction.
 
1.10
Compliance with statutes

 
Neither the Company, nor any of the representatives of the Company, has done or
omitted to do anything which is a contravention of any statute, order,
regulation or the like which has resulted or may result in any fine, penalty or
other liability or sanction on the part of the Company.
 
1.11
Licences and consents

 
The Company has, and has at all times complied with the terms and conditions of,
all licences (including statutory licences), authorisations and consents
necessary to carry on its business as it does at present and (so far as the
Sellers are aware) no circumstances exist which may result in the termination,
revocation, suspension or modification of any of those licences, authorisations
or consents or that may prejudice the renewal of any of them, including the
Markíza License.

19

--------------------------------------------------------------------------------


 
1.12
Insider contracts

 
(a)
The Company is not a party to any contract or arrangement in which any of the
Sellers or any person connected with any of the Sellers is interested, directly
or indirectly, except for the Agreement on coordinated procedure, nor has there
been any such contract or arrangement at any time during three years ending on
the date of this agreement.

 
(b)
The Company is not a party to, nor have the profits or financial position of the
Company during three financial periods ended on the Accounts Date been affected
by, any contract or arrangement which is not of an entirely arm's length nature.

 
(c)
None of the Sellers nor any person connected with any Seller is a party to any
contract or arrangement for the provision of finance, goods, services or other
facilities to or by the Company or in any way relating to, or to the affairs of,
the Company.

 
1.13
Litigation

 
(a)
The Company is not engaged in any litigation, arbitration or alternative dispute
resolution proceedings and there are no such proceedings pending or threatened
by or against the Company.

 
(b)
So far as the Sellers are aware, there are no circumstances which are likely to
give rise to any litigation, arbitration or alternative dispute resolution
proceedings by or against the Company.

 
(c)
The Company is not the subject of any investigation, inquiry, enforcement
proceedings or process by any governmental, administrative or regulatory body
nor, so far as the Sellers are aware, are there any circumstances which are
likely to give rise to any such investigation, inquiry, proceedings or process.

 
1.14
Environmental matters

 
(a)
The Company has at all times complied with all applicable laws concerning the
protection of the environment, human health or welfare, the conditions of the
workplace or the generation, transportation, storage, treatment or disposal of
any waste.

 
(b)
The Company has not used, disposed of, generated, stored, treated, transported,
dumped, released, deposited, buried or emitted any waste or dangerous substance.

 
2.
ACCOUNTS AND FINANCIAL

 
2.1
Accuracy of Accounts

 
The Accounts:
 

 
(a)
have been prepared in accordance with generally accepted accounting principles
and practices in Slovakia and the applicable law and regulations;

 

 
(b)
have been prepared by the Accountants and will be authorised by the auditor who
will render an auditor's certificate without qualification;

 

 
(c)
state the assets and liabilities of the Company and are true and correct in all
respects and fairly present the financial state of affairs of the Company as at
the Accounts Date and of the profit or loss of the Company for the period ended
on the Accounts Date or (as the case may be) in respect of the periods for which
they were prepared;


20

--------------------------------------------------------------------------------


 

 
(d)
contain either provisions or reserves, as required under generally accepted
accounting principles in Slovakia and the applicable laws and regulations, to
cover all Taxation (including deferred Taxation) and other liabilities (whether
quantified, contingent or otherwise), bad and doubtful accounts payable and as
at the Accounts Date;

 

 
(e)
do not show any material one-off extraordinary items, including gains; and

 

 
(f)
have been duly filed in accordance with applicable law.

 
2.2
Business

 
The Company does not trade or conduct any business, but holds the Participation
Interest in Markíza.
 
2.3
Books and records

 
All accounts, books, ledgers and other financial records of the Company:
 

 
(a)
have been properly maintained and contain accurate records of all matters
required to be entered in them under the applicable laws; and

 

 
(b)
give a true and fair view of the matters which ought to appear in them.

 
2.4
Position since Accounts Date

 
Since the Accounts Date:
 

 
(a)
there has been no deterioration in the financial position or the prospects of
the Company; and

 

 
(b)
the Company has paid its creditors within the times agreed with them and,
without limiting the foregoing, and the Company has no indebtedness other than
the indebtedness shown in the accounting records of the Company all of which
shall be repaid before the Completion Date.

 
2.5
Capital commitments

 
Except as expressly disclosed in the Accounts, the Company did not have any
commitment on capital account outstanding at the Accounts Date. Since the
Accounts Date the Company has not entered into nor agreed to enter into any
capital commitment.
 
2.6
Dividends and distributions

 
(a)
No dividend or other distribution of profits or assets has been or agreed to be
declared, made or paid by the Company since the Accounts Date.

 
(b)
All dividends or other distributions of profits or assets declared, made or paid
since the date of incorporation of the Company have been declared, made and paid
in accordance with law and its constitutional documents.


21

--------------------------------------------------------------------------------


 
2.7
Borrowings, loan capital and guarantees

 
The Company does not have outstanding any loan capital or any money borrowed or
raised, including money raised by acceptances or debt factoring, or any
liability (whether present or future, actual or contingent) in respect of any
guarantee or indemnity.
 
2.8
Derivative transactions

 
The Company does not have outstanding any obligations in respect of a derivative
transaction including any foreign exchange transaction.
 
2.9
Government grants

 
The Company is not subject to any arrangement for receipt or repayment of any
grant, subsidy or financial assistance from any governmental department or other
body.
 
2.10
Loans

 
The Company has not lent any money which has not been repaid to it and does not
own the benefit of any debt (whether present or future, actual or contingent)
other than those loans provided to the shareholders of the Company that are
shown in the accounting records of the Company all of which shall be repaid as
of the Completion Date.
 
2.11
Bank accounts

 
(a)
The statement of the Company's bank accounts as at a date not more than two days
before the date of this agreement given to the Purchaser is correct, and the
Company does not have any bank or deposit account (whether in credit or
overdrawn) not included in that statement. Since the date of that statement
there has not been any payment out of any of the accounts concerned and the
balance on each such account is not materially different from the balance shown
on that statement.

 
(b)
At Completion, at least SKK 8,000,000 is available as free cash on the bank
account of the Company.

 
2.12
Political and charitable donations

 
The Company has not incurred any political expenditure or made any political or
charitable donation in the current or preceding financial year and is not under
any commitment to do so.
 
3.
COMMERCIAL

 
3.1
Suppliers and customers

 
The Company has and never had any suppliers or customers other than those which
are parties to the contracts listed in 3.2 below.
 
3.2
Contracts

 
The Company is not a party to any contract other than the contract for the
transfer of Participation Interest 1 to MEDIA INVEST, the Agreement on
coordinated procedure, accounting records maintenance agreement, agreement for
the lease of non-residential premises, loan agreements with shareholders of the
Company, agreement on maintenance of bank account in banks, agreement for
maintenance of the list of shareholders.

22

--------------------------------------------------------------------------------


 
3.3
Anti-competitive arrangements

 
The Company is not, and has not been, a party to any agreement or concerted
practice or involved in any business conduct which infringes any anti-trust or
similar legislation in any jurisdiction nor has, pursuant to any such
legislation, given any undertaking, applied for negative clearance, exemption,
guidance or approval, had an order, notice or direction made against it or
received any request for information or statement of objections from or
corresponded with any court or authority. The Company has not been in receipt of
any state aid within the meaning of Article 87(1) EC (formerly Article 92(1) of
the EC Treaty).
 
3.4
Intellectual property

 
(a)
The Company never had or licensed any Intellectual Property Rights.

 
(b)
No activities of the Company infringe or are likely to infringe any Intellectual
Property Right of any third party and no claim has been made against the Company
or any such licensee in respect of such infringement.

 
(c)
So far as the Sellers are aware there has been no unauthorised use by any person
of any confidential information of the Company.

 
3.5
Business names

 
The Company carries on business under its own corporate name and under no other
name.
 
3.6
Powers of attorney

 
The Company has not granted any power of attorney or similar authority which
remains in force other than a power of attorney to Ing Miroslav Demjanovič to
represent the Company before the Slovak securities centre (Stredisko cenných
papierov SR, a.s.) and a power of attorney to Mr Ľubomír Messinger to represent
the Company before the Central Depositary.
 
4.
TAXATION

 
(a)
The Company maintains adequate and proper records for tax purposes, and has made
all filings of its tax returns. The Company is not in any dispute with any tax
authority.

 
(b)
All Taxation of any nature whatsoever for which the Company is and has been
liable or for which the Company is and has been liable to account has been duly
paid (insofar as such taxation ought to have been paid) and the Company has made
all such deductions and retentions as it was obliged or entitled to make and all
such payments in respect of these deductions and retentions as should have been
made except for a penalty of SKK 4,124.- for the late payment of an advance for
the income tax for 2002 that will be paid as of the Completion Date.

 
(c)
The Company has not paid or become liable to pay, and there are no circumstances
by reason of which the Company is likely to become liable to pay, any penalty,
fine, surcharge or interest in respect of Taxation.

 
(d)
The Company has not received any notice of enquiry or suffered any enquiry,
investigation, audit or visit by any taxation or excise authority, and no such
enquiry, investigation, audit or visit planned. The Company has not been a party
to or otherwise involved in any transaction which could be viewed as tax
avoidance or tax evasion by a tax authority.

 
5.
EMPLOYEES

 
The Company currently has no employee (whether full time or part time).

23

--------------------------------------------------------------------------------


 
SCHEDULE 4
 
COMPLETION
 
PART 1
 
SELLERS' Obligations
 
At Completion the Obligors shall procure:
 
(a)
the delivery to the Purchaser of:

 

 
(i)
an extract from the Company's entry in the relevant Commercial Register
certified by the relevant Commercial Register, as at a date no earlier than the
Completion Date and showing the particulars relating to the Company set out
in Schedule 2 to this agreement;

 

 
(ii)
the share certificates representing the Shares duly endorsed for the benefit of
the Purchaser;

 

 
(iii)
the full list of shareholders (in Slovak "zoznam akcionárov") issued by the
Central Depositary for the Company and showing the Purchaser as the registered
holder of all the shares in the Company;

 

 
(iv)
all the corporate documents, accounts and other contracts and documents of the
Company;

 

 
(v)
the resignations of all members of board of directors and supervisory board of
the Company, in each case acknowledging these persons have no claim against the
Company, whether for loss of office or otherwise;

 

 
(vi)
the resignations of Mr. Ján Kováčik and Ing. František Vizváry as the executives
of Markíza, in each case acknowledging they have no claim against Markíza,
whether for loss of office or otherwise;

 

 
(vii)
the resignations of Ing. František Vizváry as the executive of STS,
acknowledging Ing. František Vizváry has no claim against STS, whether for loss
of office or otherwise;

 

 
(viii)
certified copies of the minutes of the meetings referred to in paragraphs (b)
to (d) below;

 

 
(ix)
a confirmation of the relevant Commercial Register that the new memorandum of
association of Markíza in the Agreed Form and the new memorandum of association
and articles of STS, certified for accuracy by the executives of respective
company have been filed with the collection of deeds at the relevant Commercial
Register;

 
(b)
that an extraordinary general meeting of the Company is held at which it is
resolved that:

 

 
(i)
the resignation of all members of its board of directors and supervisory board
is acknowledged and such persons as the Purchaser nominates are appointed as new
members of its board of directors and supervisory board;

 

 
(ii)
its registered office is changed to such address as the Purchaser notifies to
the Seller;

 

 
(iii)
its bank account mandates are revised in such manner as the Purchaser requires;

 
(c)
that an extraordinary general meeting of Markíza is held at which it is resolved
that:

 
24

--------------------------------------------------------------------------------


 

 
(i)
the division of the Participation Interest in Markíza into the Participation
Interest 1 and the Participation Interest 2 is approved;

 

 
(ii)
the transfer by the Company to MEDIA INVEST of the Participation Interest 1 is
approved;

 

 
(iii)
the new memorandum of association of Markíza in the Agreed Form is adopted; and

 

 
(iv)
the resignation of Mr Ján Kováčik and Ing. František Vizváry as executives is
acknowledged;

 
(d)
that an extraordinary general meeting of STS is held at which it is resolved
that:

 

 
(i)
the new memorandum of association and articles of STS in the Agreed Form is
adopted; and

 

 
(ii)
the resignation of Ing. František Vizváry as the executive is acknowledged.

 
(e)
that an extraordinary general meeting of MEDIA INVEST is held at which it is
resolved that:

 

 
(i)
the division of the 100% participation interest of Ján Kováčik in MEDIA INVEST
in two participations interest, each of 50%, is approved;

 

 
(ii)
the transfer of the divided 50% participation interest to Ing. Milan Fiľo is
approved;

 

 
(iii)
the new memorandum of association and articles of MEDIA INVEST in the Agreed
Form is adopted; and

 

 
(iv)
another executive Ing. Milan Fiľo is appointed.


25

--------------------------------------------------------------------------------


 
PART 2
 
PURCHASER'S OBLIGATIONS
 
Subject to the Obligors having done or procured to be done those things set out
in Part 1 of this schedule, at Completion the Purchaser shall make a payment to
each Seller of that amount of the Initial Consideration set against its name in
column (C) of Schedule 1.

26

--------------------------------------------------------------------------------



SCHEDULE 5
 
INTERPRETATION
 
1.
In this agreement:

 
Accounts means the balance sheet as at the Accounts Date, profit and loss
account and cash flow statement for the year ended on the Accounts Date, of the
Company and the notes and directors' reports relating to them, signed by the
Accountants in accordance with Slovak accounting principles;
 
Accountants means ABT Consult, spol. s r.o., Skuteckého 30, 974 01 Banská
Bystrica, Identification No.: 36 035 041;
 
Accounts Date means 31 December 2004;
 
Agreed Form means, in relation to any document, the form of that document which
has been initialled for the purpose of identification by the Sellers and the
Purchaser;
 
Agreement on coordinated procedure means the agreement on coordinated procedure
made between the Company, the Sellers, the Purchaser, Ing. Milan Fiľo, Mr. Ján
Kováčik, Mr Ivan Petríček, Mr Pavol Rusko, Ing. František Vizváry, Mediapro and
MEDIA INVEST on 22 November 2000 as amended by an amendment No. 1 dated 11
November 2002;
 
Broadcasting Act means the Act No. 308/2000 Coll. on Broadcasting and
Retransmission and the amendments to Act No. 195/2000 Coll. on
Telecommunications;
 
Business Day means a day (other than a Saturday or Sunday and public holidays in
the Slovak Republic) on which banks are open for normal business in the Slovak
Republic and in the Netherlands;
 
Central Depositary means Centrálny depozitár cenných papierov SR, a.s. or any
other entity holding a central depositary's licence pursuant to the Securities
Act;
 
Commercial Code means the Slovak Act No. 513/1991 Coll. the Commercial Code;
 
Commercial Register means a public register pursuant to Act. No.: 530/2003 Coll.
on Commercial Register and amending and supplementing certain acts;
 
Completion means the performance, in accordance with this agreement, of the
obligations described in clause 4 and Schedule 4;
 
Completion Date means the day on which the Completion takes place;
 
Conditions means the conditions precedent set out in clause 3 and a Condition
means any of them;
 
Consideration means the aggregate of the Initial Consideration and the Deferred
Consideration;
 
Council means the Council for Broadcasting and Retransmission pursuant to the
Broadcasting Act;
 
Deferred Consideration has the meaning given in clause 6.3;
 
Encumbrance means any encumbrance including, without limitation, a pledge, lien,
assignment by way of security, conditional transfer agreement, option, right of
pre-emption, or claim of a ownership or other right, by a third party;

27

--------------------------------------------------------------------------------


 
EURO means the currency of the member states of the European Union that adopted
the euro as their currency pursuant to the EU legislation on Monetary Union;
 
EURIBOR means the rate quoted by Reuters (or, if unavailable for four or more
consecutive Business Days, another generally available screen rate agreed
between the parties) to the banks in the European interbank market as of 11:00
hours (Brussels time) on the date on which the amount becomes overdue (or, if no
rate is quoted on such date, the next following date on which a rate is quoted)
for the offering of deposits in EURO for a period of one (1) month);
 
Initial Consideration means that part of the consideration for the sale of the
Shares set out in clause 6.1;
 
Material Adverse Effect means an effect that is or is reasonably likely to be
materially adverse to the assets, business, results of operations, financial
condition or prospects of the Company and/or Markíza;
 
Markíza means MARKÍZA - SLOVAKIA, spol. s r. o., with its registered office at
Bratislavská 334/18, Blatné 900 82, identification no.: 31444 873;
 
Markíza Licence means the licence No. T/41 dated 7th August, 1995 for the
television broadcasting, as amended, granted by the Council to Markíza;
 
MEDIA INVEST means MEDIA INVEST spol. s r.o., having its seat at Skuteckého 23,
974 01 Banská Bystrica, Identification number 36 044 024, registered in the
commercial register of the District Court Banská Bystrica, section: Sro, insert
No.: 6673/S;
 
Mediapro means MEDIAPRO 2000, s.r.o., having its seat at Štefánikova 14,
Bratislava 811 05, identification number 36 385 603;
 
Participation Interest in Markíza means a 50% participation interest in Markíza
owned by the Company the date of this agreement.
 
Participation Interest 1 means a part of participation interest in Markíza in
the amount of 4% owned by the Company and representing a contribution into the
registered capital of Markíza in the nominal value of SKK 8,000, which
participation interest is to be: (a) created on or before Completion by division
of the Participation Interest in Markíza and (b) transferred by the Company to
MEDIA INVEST on Completion.
 
Participation Interest 2 means a part of participation interest in Markíza in
the amount of 46% owned by the Company and representing a contribution into the
registered capital of Markíza in the nominal value of SKK 92,000, which
participation interest is to be created on or before Completion and then
retained by the Company.
 
PMU means the Antimonopoly Office of the Slovak Republic (in Slovak
"Protimonopolný úrad Slovenskej republiky");
 
Purchaser's Counsel means Allen & Overy Bratislava, s.r.o.;
 
Related Person means in relation to a person (the subject): (a) controlled or
controlling persons (ovládaná a ovládajúca osoba) (as defined in §66a of the
Commercial Code) in relation to any subject; or (b) connected persons to any
subject; or (c) persons or entities in which the subject has a direct or
indirect ownership interest of shares or other securities;

28

--------------------------------------------------------------------------------


 
Rusko Shares means 30,600 issued, registered ordinary shares (in Slovak "na
meno") in the Company, in certificated form (in Slovak "listinné"), series: A
numbers of shares 0511-0850 and series B: numbers of shares 45391-75650, with
nominal value of SKK 1,000 each, issued as two global share certificates;
 
Securities Act means the Act No. 566/2001 Coll. on Securities and Investment
Services, amending and supplementing certain acts;
 
Shares means 59,400 issued, registered ordinary shares (in Slovak "na meno") in
the Company, in certificated form (in Slovak "listinné"), series: A numbers of
shares 0001-0510 and 0851-1000 and series B: numbers of shares 00001-45390 and
75651-89000, with nominal value of SKK 1,000 each, issued as four global share
certificates;
 
SKK means Slovak koruna, the lawful currency of the Slovak Republic;
 
STS means Slovenská televízna spoločnosť, s.r.o., having its registered office
at Okružná č. 18/10, 900 82 Blatné, identification No.: 34 128 611, registered
in the Commercial Register of the District Court Bratislava I in section Sro,
insert No. 12516/B.
 
Taxation means all forms of taxation, duties, levies, imports and social
security charges, including, without limitation, corporate income tax, wage
withholding tax, national health insurance and social security contributions,
value added tax, customs and excise duties, any type of transfer tax,
withholding tax, real estate taxes, municipal taxes and duties, environmental
taxes and duties and any other type of taxes or duties in any relevant
jurisdiction; together with any interest, penalties, surcharges or fines
relating thereto, due, payable, levied, imposed upon or claimed to be owed in
any relevant jurisdiction;
 
Transaction means the purchase by the Purchaser of entire share capital in the
Company, the transfer of the Participation Interest 1 in Markíza by the Company
to MEDIA INVEST, changes to the corporate documents in Markíza and STS, changes
in the ownership in MEDIA INVEST and such other changes, as are contemplated
under the Transaction Documents;
 
Transaction Documents means this agreement, the documents referred to in it and
any other agreements executed or to be executed on the date of this agreement or
Completion;
 
Warranties means the representations and warranties given by each of the Sellers
to the Purchaser in clause 8 and Schedule 3;
 
Warranty Claim means a claim by the Purchaser for compensation in relation to
any of the Sellers' Warranties being, or allegedly being, incorrect or
misleading.
 
2.
Any reference, express or implied, to an enactment includes references to:

 

 
(a)
that enactment as re enacted, amended, extended or applied by or under any other
enactment (before or after the signature of this agreement);

 

 
(b)
any enactment which that enactment re enacts (with or without modification); and

 

 
(c)
any subordinate legislation made (before or after the signature of this
agreement) under that enactment, as re enacted, amended extended or applied as
described in paragraph (a) above, or under any enactment referred to in
paragraph (b) above,

 
and enactment includes any legislation in any jurisdiction.

29

--------------------------------------------------------------------------------


 
3.
In this agreement:

 

 
(a)
words importing the singular shall include the plural and vice versa;

 

 
(b)
words denoting persons shall include bodies corporate and unincorporated
associations of persons and vice versa;

 

 
(c)
any reference to e is to EURO ; and

 

 
(d)
references to a party shall include the legal successors, heirs or assigns of
that party.

 
4.
A person shall be deemed to be connected with another if that person is
dependent on another (in Slovak "závislá") within the meaning of §2 of the
Slovak Income Tax Act No. 595/2003 Coll.

 
5.
In this agreement, unless the contrary intention appears, a reference to a
clause, sub-clause, exhibit or Schedule is a reference to a clause, sub-clause,
exhibit or schedule of this agreement. The Schedules and exhibits form part of
this agreement.

 
6.
The headings in this agreement do not affect its interpretation.

 
7.
Sub-clauses 1 to 8 apply unless the contrary intention is expressed in this
agreement.


30

--------------------------------------------------------------------------------


 
SIGNATORIES
 


Signed by Mr. Ján Kováčik
)
/s/Ján Kováčik
 
for MEDIA PARTNER, spol. s r.o.
                                     
Signed by Ing. Milan Fiľo
)
/s/ Milan Fil’o
 
for SALIS, s.r.o.
                             
Signed by Ing. Milan Fiľo
)
/s/Milan Fil’o
                         
Signed by Mr. Ján Kováčik
)
/s/ Ján Kováčik
                 
Signed by Signed by Robert E. Burke,
)
/s/ Robert E. Burke
  under power of attorney      
for CME MEDIA ENTERPRISES B.V. 
)
   

 
 
31

--------------------------------------------------------------------------------